Title: To James Madison from James Monroe, 10 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington april 10. 1815.
                    
                    I receiv’d yours of the 5th. & 8th. this morning. I will endeavour to forward you by tomorrow’s mail a copy of the letter to genl. Pinckney, which corresponds strictly with that to Mr Baker respecting the treaty, & with what has passed between us relative to the sale of slaves in the W Indies.
                    How much shall be given for the ransom of our people to the Dey of Algiers? I will forward for your sanction to morrow, a copy of the instructions to the Commissrs. I find that the squadron will not sail so soon as I had expected. Shaler has returnd from Norfolk & gone on to New York. What shall be his compensation? He is very grateful for the appointment, which he requested me to state to you. 4.000 dolrs. will be due him as Consul General. Does his salary commence from the date of his commissn.? I have supposed that it would, but the affair is still open for modification. He has his passage in the public ship. Must he pay for his stores or will the govt. or allow them, or pay the captn. so much in lieu thereof?
                    Wilkinsons situation excites the utmost simpathy among some persons, and it is indeed a distressing one to all who have any feeling. I know of nothing to offer him, unless it might be an association of him in the commissn. to treat with the Indians, leaving him eventually chief agent in that quarter. Captn. Allen contemplates opening a vast trading house, founded by a company of great capital to be form’d at Phila., new york & Boston, to engross the whole commerce with the Indians within our limits, west, to the Pacifick. If the genl could be made a partner of this house & be appointed an agent to reside at st Louis, it might offer him a sufficient induc[e]ment to reconcile him to the change he must be subjected to, if Jackson accepts as is expected. Respectfully & affecy. yours
                    
                        
                            Jas Monroe
                        
                    
                